Citation Nr: 0828841	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by sinus bradycardia.  

2.  Entitlement to service connection for a disability 
manifested by non-specific T-wave abnormality.  

3.  Entitlement to an initial disability rating for left 
shoulder sprain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial disability rating for status 
post right anterior cruciate ligament tear repair with 
patellofemoral arthralgia (right knee disability), currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an initial compensable rating for 
bilateral lattice degeneration.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1983 
to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for a 
disability manifested by sinus bradycardia and for a 
disability manifested by non-specific T-wave abnormality and 
granted service connection for a left shoulder sprain (10 
percent), status post right anterior cruciate ligament tear 
repair with patellofemoral arthralgia (10 percent), and 
bilateral lattice degeneration (0 percent).  

In August 2007, the Board remanded these claims further 
evidentiary development.  

In an April 2008 statement, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability.  This issue is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the agency of original jurisdiction 
for appropriate action.  

Due to the location of the veteran's residence, his appeal 
remains under the jurisdiction of the RO in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
sinus bradycardia that is associated with his active military 
duty.  

2.  The veteran does not have a disability manifested by 
non-specific T-wave abnormality that is associated with his 
active military duty.  

3.  The veteran is right-hand dominant; therefore, his left 
shoulder is his minor extremity.

4.  The veteran's left shoulder disability is manifested by 
limitation of left shoulder abduction, with objective 
evidence of pain, resulting in a disability picture 
comparable to limitation of left shoulder abduction to 
shoulder level, and in any event, no more disabling than 
analogous to midway between the side; the preponderance of 
the medical evidence is against a finding that the veteran's 
left shoulder disability is manifested by limitation of 
motion of the left shoulder to 25 degrees from the side.

5.  The veteran's right knee disability is manifested by 
limitation of extension no worse than to 5 degrees or 
limitation of flexion no worse than to 90 degrees.  

6.  The veteran's right knee disability is manifested by 
markedly abnormal gait, some tenderness to palpation, slight 
atrophy, intermittent swelling, and positive patellofemoral 
grind with mild patellofemoral crepitus, which results in 
disability analogous to moderate residual right knee 
impairment.

7.  The service-connected bilateral lattice degeneration is 
manifested by best corrected distant vision that is no worse 
than 20/25 bilaterally.  

CONCLUSIONS OF LAW

1.  A disability manifested by sinus bradycardia was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  A disability manifested by non-specific T-wave 
abnormality was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for the assignment of a 20 percent 
evaluation for left shoulder disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5200-03 (2007).

4.  The criteria for a separate 10 percent evaluation for 
limitation of flexion of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, DC 5260 (2007).

5.  The criteria for a separate 20 percent for right knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 
5262 (2007).

6.  The criteria for an initial compensable disability rating 
for the bilateral lattice degeneration have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 
4.84a, DC 6079 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

        A.  Duty To Notify

        1.  Service Connection Claims

In the present case, April 2003 and January 2005 letters 
informed the veteran of the requirements for his service 
connection claims.  These documents also notified him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Clearly, only the April 2003 letter was 
issued prior to the RO's initial denial of the service 
connection issues on appeal in July 2003.  The timing defect 
of the January 2005 letter was, however, cured by the AMC's 
subsequent readjudication of these claims and issuance of a 
supplemental statement of the case (SSOC) in January 2008.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

The Board acknowledges that, in a September 2007, the veteran 
was informed of the type of evidence necessary to establish 
the degree of disability and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 488 (2006) 
(in which the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability).  In any 
event, however, as will be discussed below, the Board finds 
that the evidence of record does not support a grant of 
service connection for either service connection for a 
disability manifested by sinus bradycardia or service 
connection for a disability manifested by non-specific T-wave 
abnormality.  In light of these denials, no ratings or 
effective dates will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
service connection claims adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

        2.  Initial Rating Claims

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased rating claims essentially fall 
within this fact pattern.  Following receipt of notification 
of the July 2003 grant of service connection for a left 
shoulder sprain, status post right anterior cruciate ligament 
tear repair with patellofemoral arthralgia, and bilateral 
lattice degeneration, the veteran perfected a timely appeal 
of the initially assigned ratings for these disorders.  
Clearly, no section 5103(a) notice is required for the 
veteran's increased rating claims.  As section 5103(a) no 
longer applies to this aspect of the veteran's appeal, the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the August 
2003 notice of the July 2003 rating decision, the October 
2004 statement of the case, and the January 2008 SSOC] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection and increased rating issues on appeal.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded thorough VA examinations 
pertinent to his service-connected left shoulder sprain, 
status post right anterior cruciate ligament tear repair with 
patellofemoral arthralgia, and bilateral lattice 
degeneration.  

In this regard, the Board acknowledges that the veteran has 
not been accorded a VA examination pertinent to his claims 
for service connection for a disability manifested by sinus 
bradycardia and for a disability manifested by non-specific 
T-wave abnormality.  As the Board will discuss in the 
following decision, however, although service medical records 
reflect findings of sinus bradycardia and non-specific T-wave 
abnormality, the claims folder contains no competent evidence 
of diagnosed disabilities manifested by sinus bradycardia or 
non-specific T-wave abnormality.  

Without such evidence, service connection for a disability 
manifested by sinus bradycardia and a disability manifested 
by non-specific T-wave abnormality cannot be granted.  
Consequently, the Board concludes that a remand to accord the 
veteran a VA examination pertinent to these claims is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

There is no suggestion in the current record that additional 
evidence, relevant to the issues on appeal, exists and can be 
procured.  In particular, the veteran has pointed to no other 
pertinent evidence which has not been obtained.  
Consequently, the Board concludes that no further evidentiary 
development of the veteran's service connection and increased 
rating claims is required.  The Board will, therefore, 
proceed to consider the veteran's issues on appeal, based on 
the evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

	A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular disorder becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service medical records reflect findings of sinus bradycardia 
in March 1994 and non-specific T-wave abnormality in 
September 2002.  Service medical records are, however, 
negative for findings (e.g., diagnoses) of a disability 
manifested by either of these abnormalities.  

While post-service medical reports acknowledge the veteran's 
"known abnormal" echocardiogram, these documents do not 
provide diagnoses of disabilities manifested by either sinus 
bradycardia or non-specific T-wave abnormality.  In fact, 
multiple post-service cardiovascular examinations have been 
normal, with findings of normal heart size, rate, and rhythm; 
no history of angina; and no evidence of ischemic cardiac 
symptoms or heart murmur.  Although an echocardiogram 
completed in March 2005 showed mildly thickened leaflets of 
the mitral valve and grade 1/4 mitral incompetence, a 
treating physician explained in May 2005 that such testing 
reflected no wall motion abnormalities.  

The Board has carefully considered the veteran's contentions 
that he has disabilities manifested by sinus bradycardia and 
non-specific T-wave abnormality and that these disorders are 
associated with his active military duty.  In this regard, 
the Board acknowledges that the veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  With regard to the 
veteran's service connection claims in the present case, the 
Board finds that the medical evidence of record to be more 
probative than the subjective evidence of symptomatology-in 
terms of determining whether he has disabilities manifested 
by either sinus bradycardia or non-specific T-wave 
abnormality.  

In this regard, the Board acknowledges that service medical 
records reflect findings of both sinus bradycardia and 
non-specific T-wave abnormality.  Significantly, however, 
service, and post-service, medical evidence provides no 
diagnosed disabilities manifested by sinus bradycardia or by 
non-specific T-wave abnormality that are associated with 
service.  In fact, the veteran himself has denied any heart 
problems, including chest pain or heart palpitations.  Based 
on this evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claims for service 
connection for such disorders.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Further, the benefit-of-the-doubt rule 
does not apply, and these service connection claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

	B.  Initial Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
Initially, by the July 2003 rating action, the RO granted 
service connection for left shoulder sprain (10 percent, 
effective from February 2003), status post right anterior 
cruciate ligament tear repair with patellofemoral arthralgia 
(10 percent, effective from February 2003), and bilateral 
lattice degeneration (0 percent, effective from February 
2003).  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  



		1.  Left Shoulder

The veteran's service-connected left shoulder sprain is 
rated, by analogy, to impairment resulting from traumatic 
arthritis.  According to the applicable diagnostic code, 
traumatic arthritis is evaluated as with degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
Degenerative arthritis, in turn, is evaluated based upon the 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  

Normal ranges of motion of the shoulder are as 
follows:  forward flexion from zero to 180 degrees, abduction 
from zero to 180 degrees, internal and external rotation from 
zero to 90 degrees.  38 C.F.R. § 4.71, Plate I (2007).  
According to the applicable diagnostic code which rates 
impairment resulting from limitation of motion of the 
shoulder, a 20 percent rating will be assigned with evidence 
of either limitation of motion of the minor arm at the 
shoulder level or to midway between the side and the shoulder 
level.  38 C.F.R. § 4.71a, DC 5201 (2007).  The highest 
evaluation allowable pursuant to this Diagnostic Code, 30 
percent, requires evidence of limitation of motion of the 
minor arm to 25 degrees from the side.  Id.  

Although regulations recognize that a part that becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected left shoulder disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DCs 5257, 
5260, 5261 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59.  

In the present case, the veteran maintains that his 
service-connected left shoulder disability is more severe 
than the current 10percent rating indicates.  In particular, 
he describes pain in, as well as limitation of motion and 
weakness of, his left shoulder.  See, e.g., February 2007 
hearing transcript (2007 T.) at 11-13 and July 2004 hearing 
transcript (2004 T.) at 6-7.  

Radiographic films taken of the veteran's left shoulder in 
October 2007 have shown evidence of "a hooked acromion, near 
type 3 acromion without a near type 3 acromion" as well as 
some degenerative changes in the glenohumeral joint mostly on 
the glenoid side and on the under-surface side of his 
acromion.  The VA examination conducted on the veteran's left 
shoulder at that time resulted in diagnoses of impingement 
syndrome with rotator cuff tendonitis, mild degenerative 
arthritis of the shoulder, and glenohumeral arthritis.  

Multiple physical examinations completed during the current 
appeal reflect some pain on ranges of motion, tenderness to 
palpation of the joint, and positive crepitans.  At a May 
2003 VA general medical examination, the examiner opined that 
repetitive movements of the veteran's left shoulder causes 
complaints of pain in the shoulder and that, during 
flare-ups, the veteran would be "expected to have [and] 
additional 25percent loss of strength in his left shoulder."  
A July 2005 VA outpatient treatment record notes that the 
veteran exhibited moderate limitation of motion of his left 
shoulder, and physical examinations show that he has at least 
100 degrees of flexion and 120 degrees of abduction.  

In light of the objective range of motion findings, the Board 
finds that entitlement to a 20 percent rating under 
Diagnostic Code 5201 has been shown.  The Board finds, 
however, that even acknowledging that the veteran's pain may 
at times result in additional functional loss than that 
objectively demonstrated (see 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7), even when pain is considered, 
e.g., during flare-ups, the preponderance of the evidence is 
against entitlement to an evaluation in excess of 20 percent.  
In this regard, the Board points out that because the veteran 
is right-hand dominant, even if limitation of left arm motion 
is found during flare-ups to approximate limitation of motion 
of the left arm to midway between the side and shoulder 
level, that too would warrant no more than a 20 percent 
rating.  Moreover, given the objective finding of limitation 
of motion of left shoulder abduction to 120 degrees, with 
further motion accompanied by pain, the Board finds that, 
even during flare-ups, the preponderance of the evidence is 
against a finding that, overall, the veteran's left shoulder 
disability results in disability comparable to limitation of 
left shoulder abduction to 25 degrees from the side, the 
criteria for the maximum 30 percent evaluation under 
Diagnostic Code 5201.  

		2.  Right Knee

The veteran's service-connected right knee disability, which 
is defined as status post right anterior cruciate ligament 
repair with patellofemoral arthralgia, is rated, by analogy, 
to impairment resulting from traumatic arthritis.  As 
previously stated herein, traumatic arthritis is evaluated as 
with degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis, in turn, is evaluated 
based upon the limitation of motion of the joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  According to the applicable diagnostic code which 
rates impairment resulting from limitation of flexion of the 
knee, the following evaluations are warranted:  10percent 
(for limitation of flexion to 45 degrees), 20percent (for 
limitation of flexion to 30 degrees), and 30percent (for 
limitation of flexion to 15 degrees).  38 C.F.R. § 4.71a, 
DC 5260 (2007).  

According to the applicable diagnostic code that evaluates 
impairment resulting from limitation of extension of the 
knee, the following ratings are warranted:  10percent (for 
limitation of extension to 10 degrees), 20 percent (for 
limitation of extension to 15 degrees), 30 percent (for 
limitation of extension to 20 degrees), 40 percent (for 
limitation of extension to 30 degrees), and 50 percent (for 
limitation of extension to 45 degrees).  38 C.F.R. § 4.71a, 
DC 5261.  

Although regulations recognize that a part that becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right knee disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DCs 5257, 
5260, 5261.  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

Additionally, the Board has considered the diagnostic code 
which rates impairment resulting from instability of the knee 
joint.  See VAOPGCPREC 23-97 (July 1997) (in which the VA 
General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of motion and instability of that joint).  
According to a relevant diagnostic code, the following 
ratings are warranted for the varying degrees of recurrent 
subluxation or lateral instability:  10 percent (slight), 20 
percent (moderate), and 30 percent (severe).  38 C.F.R. 
§ 4.71a, DC 5257.  

In the present case, the veteran maintains that his 
service-connected right knee disability is more severe than 
the current 10 percent rating indicates.  In particular, he 
describes severe pain, constant swelling, numerous episodes 
of severe instability (involving locking, catching, and 
collapsing of the joint), and limitation of motion.  See, 
e.g., 2007 T. at 8-11 & 2004 T. at 3-6.  

Range of motion findings show essentially full extension but 
limitation of flexion to 90 degrees.

Multiple physical examinations completed during the current 
appeal reflect a markedly abnormal gait; an inability to 
squat or to stand on one leg, heels, or toes; tenderness to 
palpation over the front and the sides of the patella; slight 
atrophy (with the left knee being half-an-inch bigger than 
the right knee and with half-an-inch of wasting of the 
quadriceps on the right leg); pain on flexion; intermittent 
swelling; and a positive patellofemoral grind with mild 
patellofemoral crepitus.  Radiographic films taken of, and 
magnetic resonance imaging completed on, the veteran's right 
knee have shown evidence of prior anterior cruciate repair 
with marginal osteophytes as well as mild degenerative 
changes at the patellofemoral space.  

These examinations show no worse than limitation of extension 
to 5 degrees; and no worse than 90 degrees of limitation of 
flexion.  These consistently shown ranges of motion of the 
veteran's right knee support a separate 10 percent rating for 
limitation of flexion under Diagnostic Code 5260.

Further, given the other orthopedic impairment and the 
evidence of instability, crepitus and locking, and resolving 
all reasonable doubt in his favor, the Board finds that the 
evidence supports entitlement to a separate 20 percent rating 
under Diagnostic Code 5257 for moderate residual right knee 
impairment.

		3.  Eyes

The veteran's service-connected bilateral lattice 
degeneration is evaluated based upon impairment resulting 
from visual acuity.  According to the applicable diagnostic 
code, a compensable rating for this disorder requires 
evidence of vision of 20/50 in one eye and 20/40 in the other 
eye.  [Vision acuity of 20/40 bilaterally warrants only a 
noncompensable evaluation.]  38 C.F.R. § 4.84a, DC 6079 & 
Table V.  The basis of such a rating will be the best distant 
vision obtainable after best correction by glasses.  
38 C.F.R. § 4.75 (2007).  

In the present case, the veteran maintains that his 
service-connected bilateral lattice degeneration is more 
severe than the current noncompensable rating indicates.  In 
particular, he describes visual impairment as well as flashes 
of light in the back of his eyes when he sneezes.  2007 T. 
at 2-6 & 2004 T. at 9.  

Multiple eye examinations conducted during the current appeal 
confirm findings of lattice degeneration inferiorly and 
superiorly bilaterally and show that the veteran's best 
corrected distant vision is no worse than 20/25 bilaterally.  
Such findings do not support an award of a compensable rating 
for the veteran's service-connected eye disorder.  38 C.F.R. 
§ 4.84a, DC 6079 (requiring best corrected distant vision of 
20/50 in one eye and 20/40 in the other eye for the grant of 
a 10 percent rating).  

Additionally, field of vision testing has been consistently 
normal.  As such, a compensable rating based on field of 
vision impairment is not warranted.  See 38 C.F.R. §§ 4.76, 
4.76a, & 4.84a, DC 6080 (2007).  

Under these circumstances, therefore, there is no basis to 
assign at any time during the appeal period a compensable 
disability rating for the service-connected bilateral lattice 
degeneration.  The veteran's appeal for an initial 
compensable rating for this service-connected disability 
must, therefore, be denied.  

		4.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's service-connected 
left shoulder, right knee, and bilateral eye disabilities 
required hospitalization or resulted in marked interference 
with employment.  In fact, no more than occasional outpatient 
treatment for these disorders has been necessary.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected left shoulder, right knee, or bilateral 
eye disorders have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected left shoulder, 
right knee, or bilateral eye disabilities for any time during 
the current appeal.  


ORDER

Service connection for a disability manifested by sinus 
bradycardia is denied.  

Service connection for a disability manifested by 
non-specific T-wave abnormality is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, an initial 20 percent rating for left 
shoulder sprain is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for 
instability and subluxation of the right knee is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of flexion of the right knee is granted.  

An initial compensable rating for bilateral lattice 
degeneration is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


